Citation Nr: 0320330	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  00-11 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right knee injury.  

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to July 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The veteran testified at a hearing before the undersigned at 
the RO in January 2003.  A transcript of that hearing is of 
record.  


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
It appears that the RO complied with the duty to notify the 
veteran of the evidence needed to grant her claim and what 
she needed to do and what the RO would do.  The RO should, 
however, review the file to be sure that it has complied with 
all aspects of the VCAA.  

The evidence suggests that the veteran has been receiving 
treatment for her right knee and for headaches from her 
private physician at St. Paul Family Practice from 1998 to 
the present.  Decisions of the Board must be based on all of 
the evidence that is known to be available.  See 38 U.S.C.A. 
§§ 5103(a), 7104(a) (West 2002).  The RO should attempt to 
obtain all available treatment records from St. Paul Family 
Practice.  If the records are unavailable, the RO should 
document that fact.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are satisfied to the extent possible.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
In particular, the RO must ensure that 
the veteran has been notified of the 
applicable provisions of the VCAA, 
including what evidence is needed to 
support her claims, what evidence VA will 
develop, and what evidence the appellant 
must furnish.  

2.  The RO should obtain the veteran's 
private medical records from St. Paul 
Family Practice, Dallas, Texas.  (A VA 
Form 21-4142 dated January 30, 2003, is 
of record.)  The RO should request all 
records from 1998 to the present.  If the 
records are not available, the RO should 
document that fact.  

3.  Following any additional indicated 
development, the RO should readjudicate 
the claims currently on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided a supplemental statement of 
the case and given an appropriate period 
of time in which to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
veteran until she is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	WILLIAM W. BERG
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



